Citation Nr: 0009816	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98 - 07 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dysthymia. 

Whether the claim of entitlement to service connection for a 
heart condition is well grounded.

Whether the claim of entitlement to service connection for 
hypertension is well grounded.

Entitlement to a rating in excess of 30 percent for bilateral 
defective hearing.  

Entitlement to a total disability rating based on 
unemployability due to service connected disabilities.

Entitlement to a thorough and contemporaneous examination.

Entitlement to an independent medical examination or advisory 
opinion.


REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1946, including service in the Asiatic Pacific 
theater during World War II.  He served in an infantry 
company during his Asiatic Pacific service, and was awarded 
the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of December 1996 and 
September 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

This appeal was previously before the Board in October 1998, 
and was remanded to the RO for additional development of the 
evidence, for compliance with requirements of due process, 
and to determine whether the veteran wanted a personal 
hearing before before a Hearing Officer at the RO, or before 
a traveling Member of the Board, or before the Board in 
Washington, DC, or by means of a video conference hearing at 
the RO.  An RO letter to the veteran in December 1998 
including that inquiry received no response.  While the claim 
was in remand status, a rating decision of August 1999 
granted service connection for bilateral defective 

hearing and for tinnitus, rated as 30 percent and 10 percent 
disabling, respectively, constituting a complete grant of the 
claims for service connection for those disabilities.  
Although the veteran filed a Notice of Disagreement with the 
evaluation assigned for his bilateral hearing loss and was 
issued a Statement of the Case addressing that issue, he has 
not, as yet, perfected that appeal.  Thus, the issue of a 
rating in excess of  30 percent for bilateral defective 
hearing is not in proper appellate status before this Board.  
The case is now before the Board for further appellate 
consideration.  

During the pendency of these appeals, the appellant and his 
attorney have raised a number of objections, couched as 
issues, apparently applying to all disability claims 
currently at issue.  These include requests for a thorough 
and contemporaneous examination, adequate reasons and bases, 
and for an advisory/independent medical opinion.  The Board 
notes that, as to all medical issues currently in appellate 
status, the veteran has been afforded thorough and 
contemporaneous examinations.  The Board finds that the 
current reports of private and VA examinations contained in 
the record reflect that the examiners recorded the past 
medical history, noted the veteran's current complaints, 
conducted physical and psychiatric examinations, and offered 
an assessment of disability.  For these reasons, the Board 
finds that the medical evidence of record, including the 
private and VA examinations, is adequate for rating purposes 
and to resolve questions of service connection.  

The issue of "entitlement to adequate reasons and bases" is 
an ancillary issue to the veteran's underlying claims of 
entitlement to service connection and for increased ratings 
for the disabilities at issue; it is not a separately 
appealable issue.  The adequacy of the reasons and bases of 
the decision denying a benefit may be contested only as part 
of an appeal on the merits of the decision rendered on the 
primary issue.  

"A determination that an independent medical opinion is not 
warranted may be contested only as part of an appeal on the 
merits of the decision rendered on the primary issue by the 
agency of original jurisdiction."  38 C.F.R. § 3.328 (1999).  

While in May 1998 the RO erroneously entered a Statement of 
the Case on the issues of a thorough and contemporaneous 
examination and an independent/advisiory medical opinion, it 
was not required to do so, as the issue of entitlement to an 
independent or advisory medical opinion is an ancillary issue 
to the veteran's underlying claim of entitlement to service 
connection for the disabilities at issue and is not a 
separately appealable issue.

The assertion of inadequacy of a VA examination is not a 
basis for an independent medical opinion.  38 C.F.R. § 3.328 
provides that, when warranted by the medical complexity or 
controversy involved in a pending claim, an advisory medical 
opinion may be obtained from one or more medical experts who 
are not employees of VA.  Approval shall be granted only upon 
a determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  

With regard to the veteran's contention that an independent 
medical examination is warranted because the doctrine of 
reasonable doubt has not been applied, the Board would point 
out that  38 C.F.R. § 3.328 does not include a discussion of 
the doctrine of reasonable doubt as the criteria in 
determining whether an independent medical opinion is 
warranted.  38 C.F.R. § 3.328 specifically provides that an 
advisory medical opinion may be obtained when the medical 
complexity or controversy involved warrant such opinion. 

With regard to this contention that an independent medical 
examination is warranted due to the medical complexity of the 
case, neither the veteran nor his representative has alleged 
in what manner the evidence is of such medical complexity or 
controversy so as to warrant such opinion.  Again,  38 C.F.R. 
§ 3.328 provides that, when warranted by the medical 
complexity or controversy involved in a pending claim, an 
advisory medical opinion may be obtained from one or more 
medical experts who are not employees of VA.  Approval shall 
be granted only upon a determination by the Compensation and 
Pension Service that the issue under 

consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  In light of the Board's finding 
that the veteran and his attorney have not sufficiently 
alleged how the medical evidence in this case is complex or 
controversial, and the further finding that neither is 
competent to make a "medical" decision whether the medical 
evidence is "complex" or "controversial", an independent 
or advisory medical examination is not warranted. 

The issues of whether new and material evidence has been 
submitted to reopen the claims of service connection for 
post-traumatic stress disorder (PTSD) and for dysthymia, and 
the issue of entitlement to a total disability rating based 
on unemployability due to service connected disabilities, are 
addressed in the Remand portion of this decision. 


FINDING OF FACT

The claims for service connection for a heart disability, 
including hypertension, are not plausible because those 
conditions were not shown during active service, and no 
competent medical evidence has been submitted linking those 
disabilities to the veteran's period of active service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991). 


CONCLUSION OF LAW

The claims for service connection for a heart disability, 
including hypertension, are not well grounded because those 
conditions were not shown during active service, and no 
competent medical evidence has been submitted linking those 
disabilities to the veteran's period of active service.  
38 U.S.C.A. § 1110, 5107(a) (West 1991). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claims of 
entitlement to service connection for a heart disability, 
including hypertension.  If he has not, his appeal must fail, 
and VA is not obligated to assist him in the development of 
the claims.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has 
defined a well-grounded claim as a plausible claim, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  It has also 
held that where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993).  For the 
reasons set forth below, the Board finds that the veteran has 
not met his burden of submitting evidence to support a belief 
that his claim of entitlement to service connection for a 
heart disability, including hypertension, are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991);  see Grottveit, 5 Vet. 
App. at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  
Murphy, 1 Vet. App. at 80.

The appellant contends generally that the RO erred in failing 
to grant entitlement to service connection for a heart 
disability, including hypertension.  The record in this case 
shows that the RO has informed the veteran of the law and 
regulations governing submission of well-grounded claims, and 
has further informed him in writing of the type of evidence 
required to render his claims well grounded.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied because 

the record contains medical diagnoses of heart disability and 
of hypertension in the mid-1980's and subsequently.   

However, the requirement of item (2) is not satisfied as to 
the issues of service-connection for a heart disability and 
for hypertension because neither of those conditions were 
shown during active service, and the service medical records 
are silent for complaint, treatment, findings, or diagnoses 
of a heart disability or of hypertension during active 
service, on service separation examination, or during the 
initial postservice year.  Further, the veteran has not 
alleged that he experienced either a heart disability or 
hypertension during active service or at the time of service 
separation, or during any applicable presumptive period.  In 
the absence of competent lay or medical evidence of a heart 
disability or hypertension during active service, the 
requirement of item (2) is not satisfied.  As no chronic 
cardiac or cardiovascular disability was shown during active 
service or within any applicable presumptive period, 
consideration of the veteran's claims under the chronicity 
provisions of  38 C.F.R. § 3.303(b) and  Savage v. Gober, 10 
Vet. App. 488, 498 (1997) would not be productive.  
Accordingly, the requirement of item (2) is not satisfied as 
to the issue of service-connection for a heart disability or 
for hypertension.

The Board further finds that the requirements of item (3) are 
not met with respect to the issue of entitlement to service 
connection for a heart disability or for hypertension because 
the veteran has not submitted competent medical evidence 
which links or relates either a heart disability or 
hypertension to his period of active service.  While the 
veteran's assertions must generally be regarded as credible 
for purposes of determining whether a well-grounded claim has 
been submitted, the Court has held that lay persons, such as 
the veteran, are not competent to offer evidence that 
requires medical knowledge, such as the diagnosis or cause of 
a disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  
2 Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions or the lay opinions of others as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  In the 

absence of competent medical evidence which links or relates 
the veteran's currently manifested a heart disability or 
hypertension to his period of active service his period of 
active service or to a service connected disease or injury, 
that claim must be denied as not well grounded.  

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for an 
acquired psychiatric disability, the duty to assist the 
veteran does not arise.  See Slater v. Brown,  9 Vet. App. 
240 (1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  The 
United States Court of Appeals for the Federal Circuit has 
held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting competent medical 
evidence demonstrating or diagnosing a heart disability or 
hypertension during active service, or competent medical 
evidence linking or relating current heart disability or 
hypertension to his period of active service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).


ORDER

Evidence of well-grounded claims of entitlement to service 
connection for a heart disability, including hypertension, 
not having been submitted, those claims are denied.



REMAND

A rating decision of June 1994 denied entitlement to service 
connection for PTSD and for dysthymia.  In the absence of an 
appeal, that decision became final after one year.

In September 1996, the veteran undertook to reopen his claims 
for service connection for PTSD and for dysthymia by 
submitting additional evidence.  A rating decision of 
September 1997 denied those claims as not well grounded, and 
the veteran appealed those determinations.  When this case 
was previously before the Board in October 1998, the Board 
noted that the rating decision of September 1997 failed to 
address the matter of whether new and material evidence had 
been submitted to reopen the claims of entitlement to service 
connection for PTSD and for dysthymia.  Instead, it 
determined that the claims of entitlement to service 
connection for PTSD and for dysthymia were not well grounded.  
Thereafter, a Statement of the Case, issued in April 1998, 
did not provide pertinent law and regulations pertaining to 
the submission of new and material evidence to reopen finally 
disallowed claims of entitlement to VA compensation benefits.  

The Board called attention to the fact that, pursuant to  
Barnett v. Brown,  83 F.3d 1380 (Fed.Cir. 1996), the RO must 
first determine whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for PTSD and for dysthymia - a prerequisite to 
jurisdiction by the RO (and the Board) over the merits of the 
claims.  See Hickson v. West,  No. 96-1669 (U.S. Vet. 
App. Aug. 17, 1998).  Before the RO can acquire jurisdiction 
of the previously denied issues of service connection for 
PTSD and for dysthymia, it must first determine that new and 
material evidence has been submitted.  Hickson, supra.

Pursuant to the Board's remand order, the RO reviewed the 
claim under the new and material standard, found that new and 
material evidence had not been submitted, and declined to 
reopen the veteran's claims for service connection for PTSD 
and for dysthymia.  However, in its decision in  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal Court 
expressly rejected the standard for determining whether new 
and material evidence had been submitted, as set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), and held that 
the regulatory standard set forth in  38 C.F.R. § 3.156(a) 
(1998) was the only correct standard. 

The cited regulation provides that:

New and material evidence means evidence 
which bears directly and substantially 
upon the specific matter under 
consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

There is no longer a requirement that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed. The cited decision in  Hodge, id., invalidated 
the standard for new and material evidence under Colvin and 
its progeny, and the case must again be remanded to the RO in 
order to permit the RO to adjudicate the new-and-material 
claims under  38 C.F.R. § 3.156(a) (1999).  

Further, Court has held that it would not review claims in a 
piecemeal fashion, and that a decision on a given claim . . . 
was not a final order when an "inextricably intertwined" 
question remained undecided and pending.  Harris v. 
Derwinski,  1 Vet. App. 180, 183 (1991).  The issue of 
entitlement to service connection for PTSD and for dysthymia 
are inextricably intertwined with the issue of entitlement to 
a total disability rating based on unemployability.  The 
unemployability issue cannot be considered by the Board as 
long as the issue of entitlement to service connection for 
PTSD and for dysthymia remain pending and undecided.  Harris, 
at 183.  Further, the Board notes that, while the veteran has 
not, as yet, perfected his appeal for a rating in excess of 
30 percent for bilateral defective hearing, the appeal period 
as to that issue has not lapsed.

Based upon the foregoing, the case is Remanded to the RO for 
the following actions:

1.  The RO should readjuducate the issue 
of whether new and material evidence has 
been submitted to reopen the claims of 
entitlement to service connection for 
PTSD and for dysthymia under the criteria 
set out in 38 C.F.R. § 3.156(a) and in 
the Hodge decision, id.  Thererafter, a 
Supplemental Statement of the Case should 
be issued addressing the December 1996 
denial of service connection for PTSD and 
for dysthymia on the ground that no new 
and material evidence has been submitted 
to reopen those claims, including a 
citation and discussion of all currently 
applicable law and regulations governing 
the reopening of claims after a prior 
final denial, and such other action as 
may be warranted.  If, and only if,  the 
RO should determine that new and material 
evidence has been submitted to reopen 
those claims, a de novo review of the 
entire record and another decision as to 
entitlement to service connection for 
PTSD and for dysthymia is required, 
including a preliminary determination as 
to whether the claims are well-grounded.  

2.  Following completion of the 
foregoing, the RO should determine 
whether the appellant perfected his 
appeal for a rating in excess of 30 
percent for bilateral defective hearing, 
and take appropriate action.  Further, 
the RO must review the claims folder and 
ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be implemented 
prior to returning the case to the Board.  

3.  Thereafter, the RO should review the 
remaining issues in appellate status in 
light of any additional evidence 
obtained, undertake any other indicated 
development, and readjudicate the issue 
of entitlement to a total disability 
after considering all of the veteran's 
service-connected disabilities and 
resolving any pending service-connection 
claims.  

4.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992);  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
thereafter issue a Supplemental Statement of the Case, 
including all applicable law and regulations, and the 
appellant and his attorney should be provided an opportunity 
to respond.  The appellant should be advised of the 
requirements to initiate and perfect an appeal on any issue 
addressed in the Supplemental Statement of the Case which is 
not currently on appeal.  The case should then be returned to 
the Board for further appellate consideration, if otherwise 
in order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these claims.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

